Motion Granted; Order filed August 13, 2019.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-19-00529-CV
                                 ____________

 DAVID H. BERG & ASSOCIATES PC D/B/A BERG & ANDROPHY AND
                    JOEL ANDROPHY, Appellants

                                      V.

   VIRAGE CAPITAL PARTNERS SPC; VIRAGE MASTER FUND LP;
     AFFILIATED SOLUTIONS D/B/A LITCAP; MARTIN A. SHELLIST,
                           Appellees


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-58408

                                   ORDER

      This is an appeal from a judgment signed April 5, 2019. On August 7, 2019,
appellants David H. Berg & Associates PC d/b/a Berg & Androphy and Joel
Androphy filed a motion to dismiss the appeal as to appellees Virage Capital
Partners SPC, Virage Master Fund LP, and Martin A. Shellist from the appeal. See
Tex. R. App. P. 42.1. The motion for partial dismissal of this appeal is granted.
Accordingly, the appeal is dismissed with respect to appellees, Virage Capital
Partners SPC, Virage Master Fund LP, and Martin A. Shellist. Appellants’ appeal
continues with respect to appellee Affiliated Solutions d/b/a LitCap.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.